Broyles, C. J.
“In a criminal case, where the accused has exercised his statutory right to make a statement and the statement is contradictory of the testimony of the State’s witness [or witnesses], it is the duty of the trial judge, even in the absence of a written request, to instruct the jury that they have the right to believe the statement in preference to the sworn testimony.’’ (Italics ours.) Rivers v. State, 8 Ga. App. 694 (70 S. E. 47), and cit. Under the foregoing ruling and the facts of the instant case, the judgment overruling the motion for a new trial must be and is Reversed.

MacIntyre and Guerry, JJ., concur.